                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

ANDREA NICHOLE EGGLESTON                  )
MAYO,                                     )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )      CASE NO.: 1:18-cv-359-WKW-GMB
                                          )      [WO]
THE STATE OF ALABAMA                      )
DEPARTMENT OF HUMAN                       )
RESOURCES CHILD SUPPORT                   )
ENFORCEMENT DIVISION, et al.,             )
                                          )
       Defendants.                        )

                                         ORDER

       Now before the court is Plaintiff’s Amended Complaint. Doc. 8. On March 19,

2018, Plaintiff Andrea Mayo filed her initial complaint in the above-styled matter. Doc. 1.

On April 4, 2018, the court issued an order identifying a number of pleading deficiencies

in that complaint, and instructing Mayo to file an amended complaint by April 18, 2018.

Doc. 4. Mayo requested an extension of time on April 18, 2018, which the court granted.

Docs. 5 & 7. On May 10, 2018, she filed her first amended complaint. Doc. 8. Within that

complaint, Mayo requested “additional time in order to explain in detail each action by

each actor and to do further research to set forth [her] case is accordance with the Federal

Rules of Civil Procedure and to understand the details to be included.” Doc. 8 at 2. To the

extent that this a request for an extension of time, that request is GRANTED.

       Accordingly, it is ORDERED that on or before October 12, 2018 Mayo may file a

second amended complaint.        The court reiterates that failure to comply with the
requirements set out in its initial order directing Mayo to correct her first complaint (Doc.

4) may result in recommendation of dismissal.

       DONE this 2nd day of October, 2018.




                                             2
